
	
		I
		112th CONGRESS
		1st Session
		H. R. 1013
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Keating
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to provide the New England Fishery Management Council additional
		  resources to address research and monitoring priorities established by the
		  Council.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen Fisheries Management in New
			 England Act of 2011.
		2.PurposeThe purpose of this Act is to strengthen and
			 improve fisheries research (including cooperative research) and monitoring in
			 the waters off New England by providing the New England Fishery Management
			 Council additional resources to address research and monitoring priorities
			 established by the Council.
		3.Asset forfeiture
			 fundSection 311(e) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)) is
			 amended—
			(1)in paragraph (1),
			 by inserting and except as provided in paragraph (2) before the
			 first comma;
			(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)The Secretary or
				the Secretary of the Treasury shall make available to the New England Fishery
				Management Council, on an annual basis, all sums received by the United States
				as fines, penalties, and forfeitures of property for violations of any
				provision of this Act or any other marine resource law enforced by the
				Secretary from violations occurring in the area over which the Council
				exercises fishery management jurisdiction, to fund research (including
				cooperative research) and monitoring priorities established by the Council
				including—
						(A)fishery research
				and independent stock assessments, including cooperative research;
						(B)conservation gear
				engineering;
						(C)at-sea and
				shoreside monitoring;
						(D)fishery impact
				statements; and
						(E)other priorities
				established by the Council as necessary to rebuild or maintain sustainable
				fisheries, ensure healthy ecosystems, and maintain fishing
				communities.
						.
			4.Effective
			 dateThe amendments made by
			 the Act shall apply with respect to sums received on or after the date of
			 enactment of this Act.
		
